946 F.2d 887
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mehmet AKIS, Defendant-Appellant.
No. 91-7608.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 15, 1991.Decided Oct. 8, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Joseph H. Young, Senior District Judge.  (CR-83-405-Y)
Mehmet Akis, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Mehmet Akis appeals from the district court's order denying his Fed.R.Crim.P. 35(a) motion.   Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.   United States v. Akis, CR-83-405-Y (D.Md. May 24, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Akis filed this motion claiming that 21 U.S.C. § 841(b)(1)(A) did not provide for the imposition of a special parole term, citing United States v. Phunghiphadhana, 640 F.Supp. 88 (D.Nev.1986).   Although the twice amended § 841(b)(1)(A) does not provide for a special parole term for offenses committed between October 12, 1984 and November 1, 1987, Akis was convicted and sentenced for acts committed in 1980, 1981, and 1982.   Akis's motion is without merit.   See United States v. Barkley, 729 F.Supp. 37 (W.D.N.C.1990)